Exhibit 10.49

MASTER SERVICES AGREEMENT

Between

Medpace, Inc.

an Ohio Corporation

4620 Wesley Avenue

Cincinnati, Ohio 45212

(“MEDPACE”)

and

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, MA 02142

(“SPONSOR”)

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

This MASTER SERVICES AGREEMENT (the “Agreement”), dated as of January 15, 2010
(the “Effective Date”), is between MEDPACE and SPONSOR. MEDPACE and SPONSOR are
sometimes referred to herein individually as a “Party” and together as the
“Parties”.

RECITALS:

WHEREAS, SPONSOR is in the business of developing and obtaining regulatory
approval of the marketing and sale of pharmaceutical products and or biological
products, and or medical devices; and

WHEREAS, MEDPACE is engaged in the business of providing services related to the
design and execution of clinical development programs involving drugs,
biologics, and medical devices through engagement by its clients, the sponsors
of clinical development programs, to perform such services; and

WHEREAS, SPONSOR desires to engage MEDPACE to perform certain services as set
forth hereinafter in connection with certain clinical trials (“Services”), all
in accordance with and subject to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties agree as follows:

1. PROJECT SPECIFICATIONS

 

  1.1 MEDPACE hereby agrees to perform Services for SPONSOR from time to time.
The precise Services to be performed by MEDPACE shall be mutually agreed upon by
the Parties and set forth in one or more task orders (each a “Task Order”), a
sample form of which is attached hereto as Exhibit A. Each Task Order shall be
signed by an authorized representative of each Party, although neither Party is
obligated to execute any Task Order. Each Task Order shall include detailed
information concerning a given project, including a description of the specific
Services to be provided (“Scope of Work”), project milestones and target
completion dates (“Project Schedule”), a detailed budget (“Project Budget”), and
a schedule of payments related to the Project Schedule and the Project Budget
(“Payment Schedule”). A given Task Order may specifically identify the Key
Employees (as defined below) assigned by MEDPACE to perform the specific
Services under the Task Order. Each Task Order shall also contain a Transfer of
Obligations list (“Transfer of Obligations”) in conjunction with the relevant
Task Order and

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

2



--------------------------------------------------------------------------------

  consistent with the regulations set forth in 21 C.F.R. Section 312, Subpart D
(Responsibilities of Sponsors and Investigators). Any responsibilities not
specifically transferred in the Transfer of Obligations shall remain the
regulatory responsibility of SPONSOR.

 

  1.2 MEDPACE and SPONSOR may agree on certain key employees who will perform
Services under a Task Order (“Key Employees”), a list of whom shall be included
in such Task Order. The Parties may from time to time amend the list of Key
Employees under a Task Order by written agreement signed by authorized
representatives of each Party. [***].

2. PROJECT SCHEDULE

 

  2.1. In all events, the Parties shall use their reasonable best efforts to
comply with each Task Order.

 

  2.2. If at any time either Party anticipates a delay in meeting the timelines
for a given Task Order as set forth in its Project Schedule, either due to
changes to the Services requested by SPONSOR, or other causes (such as FDA
approval of a competitor’s NDA for the same drug, which may adversely affect
patient enrollment), then the anticipating Party shall promptly notify the other
Party in writing, specifying the reason for the delay and the anticipated effect
upon the timelines, milestones or other deliverables.

3. CHANGE ORDERS

 

  3.1. Any material change in the Services required under a Task Order or the
assumptions upon which the Task Order is based may require changes in the Scope
of Work & Project Budget, Payment Schedule or Project Schedule. Every such
material change shall require a written amendment to the Task Order (a “Change
Order”). Each Change Order shall detail the requested changes to the applicable
task, responsibility, duty, budget, timeline or other matter. The Change Order
will become effective upon the execution of the Change Order by both Parties,
and the Change Order will specify the period of time within which MEDPACE must
implement the changes. Both Parties agree to act in good faith and promptly when
considering a Change Order requested by the other Party but neither Party is
obligated to execute a Change Order. No Change Order shall become effective
unless and until it is signed by both Parties. Any changes that result in
additional charges shall be reflected in the Change Order to the affected Task
Order, which shall include an updated Project Budget and/or Payment Schedule, as
necessary.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3



--------------------------------------------------------------------------------

4. PROJECT BUDGET, PAYMENT SCHEDULE, AND TERMS

 

  4.1. The SPONSOR agrees to pay MEDPACE for Services rendered pursuant to the
Project Budget and Payment Schedule included in each Task Order.

 

  4.2. The SPONSOR agrees to reimburse MEDPACE for reasonable pass-through
expenses incurred by MEDPACE in providing the Services, to the extent such
expenses are set forth in the relevant Task Order or otherwise approved by the
SPONSOR. All expenses billed to SPONSOR by MEDPACE must be accompanied by
appropriate documentary evidence, such as receipts or other documentation
reasonably acceptable to SPONSOR. No indirect, mark-up, administrative or other
type of additional fee or expense will be applied to pass-through expenses.
[***].

The Parties acknowledge and agree that any third parties (including but not
limited to investigators, institutions or site management organizations) paid
with any funds in connection with the performance of Services under this
Agreement or any Task Order shall not be considered the agent, employee or
subcontractor of MEDPACE.

[***].

4.2.1 MEDPACE will prepare an invoice summarizing the monthly milestones met by
the third party and the payment owed to the third party (“Invoice”), and MEDPACE
will send the Invoice to SPONSOR. Upon receipt, SPONSOR will have [***] business
days to review the Invoice and on or before the [***] business day, shall wire
MEDPACE all undisputed amounts listed on the Invoice so that MEDPACE receives
all undisputed amounts listed on the Invoice on or before the [***] business
day. Any disputed amounts shall be addressed as provided for in Section 4.3
hereof. A “Study Site” means the physical location at which a particular
investigator conducts a study, and also includes any investigator,
sub-investigator, institution, or site maintenance organization associated with
the particular investigator. Third parties specified on an Invoice may include
but are not limited to Study Sites.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4



--------------------------------------------------------------------------------

4.2.2 [***].

 

  4.3. For any payments not otherwise specified in Section 4.2 hereof, SPONSOR
shall mail payments for all undisputed amounts due to MEDPACE within [***] days
after receipt of a written invoice and required supporting documentation as
applicable. In all cases, SPONSOR will notify Medpace of any disputed amounts
within [***] days (“SPONSOR’s Dispute Notice”) following the date of receipt of
any invoice or request for payment from Medpace. The Parties will use good faith
efforts to resolve such dispute within [***] days following the date of
SPONSOR’s Dispute Notice. If any undisputed amount has not been received as set
forth in this Section, MEDPACE may so inform SPONSOR by written notice. If such
amount is not paid within [***] days of the date of such notice (the “Grace
Period”), MEDPACE will have the right, from the date first following the Grace
Period, to apply an annual interest rate of [***]% to such outstanding
undisputed amount.

 

  4.4. SPONSOR agrees to furnish existing, publically available audited
financial statements to MEDPACE upon MEDPACE’s request. Such financial
statements shall be used by MEDPACE solely for internal review purposes to
determine credit requirements.

5. WARRANTIES AND REPRESENTATIONS:

 

  5.1. Acknowledgements

MEDPACE acknowledges that the Services to be provided hereunder are for the
benefit of, and are subject to the direction of SPONSOR. MEDPACE acknowledges
that SPONSOR is the beneficiary under the terms of this Agreement and each Task
Order, and that SPONSOR is entitled to enforce the provisions hereof and
thereof.

 

  5.2. Representations and Warranties of MEDPACE

 

  5.2.1. MEDPACE represents and warrants that it is a corporation with its
principal office and place of business at 4620 Wesley Avenue, Cincinnati, Ohio
45212, duly organized, validly existing and in good standing in its place of
organization, and is in good standing in Ohio and duly qualified to do business.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5



--------------------------------------------------------------------------------

  5.2.2. MEDPACE warrants that the execution, delivery and performance of this
Agreement and each Task Order has been and will be validly authorized by all
corporate action and this Agreement and each Task Order, when executed,
represents the valid binding agreement of MEDPACE enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement and each
Task Order will not violate any organizational document governing MEDPACE, any
agreement to which MEDPACE is a party, or any law or court or governmental
order, holding or writ by which MEDPACE is bound. MEDPACE further warrants that
it shall render the Services requested by SPONSOR in accordance with high
professional standards, consistent with Good Clinical Practices and with the
standard of care customary in the contract research organization industry.

 

  5.2.3. MEDPACE warrants that the personnel assigned to perform Services
rendered under this Agreement shall be qualified and professionally capable of
performing the Services, shall be adequate to effectively perform the Services
on the agreed upon schedule and shall devote such time as is necessary to
perform the Services on such agreed upon schedule.

 

  5.2.4. MEDPACE further warrants that it shall perform the Services in
compliance with all applicable laws and regulations including, without
limitation, the Federal Food, Drug and Cosmetic Act and the regulations
promulgated pursuant thereto, and all future amendments during the term. MEDPACE
further warrants that it shall make available to SPONSOR, or to the responsible
regulatory authority, relevant records, programs and data as may reasonably be
requested by SPONSOR or such regulatory authority, which is the subject of a
Task Order. SPONSOR shall have the right to monitor the operations of MEDPACE
hereunder, and SPONSOR representatives shall have the right to visit any of the
facilities where MEDPACE is performing any of the Services and during such
visits to inspect the work being done and materials used, to observe the
procedures being followed, to examine the books, records and other data relevant
to the Services. If any regulatory agency requests to inspect any books,
records, data of MEDPACE relating to the Services, MEDPACE shall immediately
notify SPONSOR.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6



--------------------------------------------------------------------------------

  5.2.5. MEDPACE represents and warrants that there is no litigation, regulatory
investigation or proceeding, administrative hearing or any other similar
proceeding pending or to the best of its knowledge threatened against MEDPACE
which could adversely affect MEDPACE’s ability to perform the Services.

 

  5.2.6. MEDPACE represents and warrants that it carries, with financially sound
and reputable insurers, insurance coverage (including worker’s compensation
(applicable statutory limits) and comprehensive general liability coverage (with
contractual liability) and professional liability coverage) with respect to the
conduct of its business against loss from such risks and in such amounts as is
customary for well-insured companies engaged in similar businesses and
sufficient to support its obligations hereunder. MEDPACE agrees upon the request
of SPONSOR, to provide SPONSOR with a Certificate of Insurance evidencing such
coverage, and providing that thirty (30) days advance written notice will be
given to SPONSOR of any material change or cancellation in coverage or limits.

 

  5.3. Representations and Warranties of SPONSOR

5.3.1 SPONSOR represents and warrants that it is a corporation with its
principal office and place of business at 300 Third Street, Cambridge, MA,
02142, duly organized, validly existing and in good standing in its place of
organization, and duly qualified to do business.

5.3.2 SPONSOR warrants that the execution, delivery and performance of this
Agreement and each Task Order has been and will be validly authorized by all
corporate action and this Agreement and each Task Order, when executed,
represents the valid binding agreement of SPONSOR enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement and each
Task Order will not violate any organizational document governing SPONSOR, any
agreement to which SPONSOR is a party, or any law or court or governmental
order, holding or writ by which SPONSOR is bound.

5.3.3 SPONSOR represents and warrants that there is no litigation, regulatory
investigation or proceeding, administrative hearing or any other similar
proceeding pending or to the best of its knowledge threatened against SPONSOR
which could adversely affect SPONSOR’s ability to perform under this Agreement
or any Task Order.

5.3.4 Upon request, SPONSOR shall provide a copy of a certificate evidencing its
insurance coverage to MEDPACE.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7



--------------------------------------------------------------------------------

6. EXPIRATION AND TERMINATION

 

  6.1 This Agreement will expire on the later of (a) three (3) years from the
Effective Date or (b) the completion of all Services under the last Task Order
executed by the Parties prior to the third anniversary of the Effective Date.
The Agreement may be extended by mutual agreement of the Parties or earlier
terminated in accordance with Section 6.2, 6.3 or 6.4 below.

 

  6.2 Either Party may terminate this Agreement without cause immediately upon
giving the other Party notice of such termination, provided such termination
shall not in and of itself affect any then uncompleted Task Order. The effective
date of any such termination will be the date of completion of the last
uncompleted Task Order in effect as of the date of notice of termination.

 

  6.3 SPONSOR may terminate any Task Order without cause immediately upon giving
MEDPACE notice of such termination. As soon as practicable, after receipt of
such notice, the Parties shall cooperate in good faith to agree on a plan to
expeditiously conclude activities with respect to such matter.

 

  6.4 MEDPACE may terminate a Task Order only if SPONSOR has defaulted on its
obligations thereunder and has not cured such default within fifteen (15) days
after receipt of written notice if the default is the failure to pay MEDPACE any
amount due thereunder, or within 30 days after receipt of written notice in the
event of any other default. As soon as practicable, after receipt of such
notice, the Parties shall cooperate in good faith to agree on a plan to
expeditiously conclude activities with respect to such matter.

 

  6.5 Upon expiration of a Task Order or termination of a Task Order before
completion, the Parties agree to the following:

 

  (a) SPONSOR will pay MEDPACE for all Services rendered pursuant to the
unfinished Task Order prior to such termination and any non-cancelable expenses
incurred in connection with MEDPACE’s performance of Services thereunder in the
amounts set forth in the Project Budget of such Task Order. As soon as
reasonably practicable following receipt of a

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

8



--------------------------------------------------------------------------------

  termination notice, MEDPACE shall submit an itemized accounting of Services
performed, expenses incurred pursuant to performance of the Services,
non-cancelable expenses incurred by MEDPACE relating to any unfinished Task
Order, and payments received in order to determine a balance to be paid by
either Party to the other. Undisputed amounts of such balance shall be paid
within [***] days of receipt of such an itemized accounting by SPONSOR. SPONSOR
will provide Medpace with a Dispute Notice reflecting any disputed amounts
within [***] days following the date of receipt of such itemized accounting. The
Parties will use good faith efforts to resolve such dispute within [***] days
following the date of SPONSOR’s Dispute Notice.

 

  (b) MEDPACE shall promptly transfer to SPONSOR all SPONSOR Materials and
SPONSOR Deliverables, including without limitation, case report forms, study
files, and other data and information in any and all formats available,
including electronic format and computer files and programs, in MEDPACE’s
possession.

 

  (c) The provisions of Sections 5.1, 5.2, 5.3, 6.5, 7, 8, 9, 10, 11, 12, 14,
15, 16, 18, 19, 20, 24, 25, 26 and 27 shall survive the expiration or
termination of this Agreement.

7. COMMUNICATIONS

 

  7.1 Any notice required or permitted under this Agreement shall be in writing
and shall be deemed given if delivered personally, mailed by prepaid, first
class, certified mail, return receipt requested, or sent by express courier
service, to the Party to be notified at the addresses set forth below (or such
other address as shall be designated by written notice); provided that all
notices shall be effective upon receipt thereof:

If to MEDPACE:

Medpace, Inc.

4620 Wesley Avenue

Cincinnati, Ohio 45212

Attn: August J. Troendle

Telephone: [***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

9



--------------------------------------------------------------------------------

If to SPONSOR:

Alnylam Pharmaceuticals, Inc.

300 Third Street

Cambridge, MA 02142

Attn: Vice President, Legal

Telephone: (617) 551-8200

8. CONFIDENTIALITY

 

  8.1. All SPONSOR Materials (defined below) and all SPONSOR Deliverables
(defined below) are deemed to be the confidential information of SPONSOR
(“SPONSOR Confidential Information”). MEDPACE shall not disclose SPONSOR
Confidential Information to any third party, or use SPONSOR Confidential
Information for any purpose other than for the benefit of SPONSOR, without the
prior written consent of SPONSOR.

 

  8.1.1. MEDPACE shall ensure by binding written agreement that its employees,
agents, and approved independent contractors involved in the Services shall
comply with the provisions of Article 8 of this Agreement. MEDPACE shall
disclose SPONSOR Confidential Information only to those of its employees,
agents, and independent contractors who reasonably need to know SPONSOR
Confidential Information.

 

  8.1.2. MEDPACE shall exercise due care, but no less than a reasonable degree
of care, to prevent the unauthorized disclosure and use of SPONSOR Confidential
Information associated with the Services.

 

  8.2. MEDPACE Confidential Information.

MEDPACE may provide confidential information to SPONSOR during the course of
this Agreement (“MEDPACE Confidential Information”). MEDPACE Confidential
Information shall include MEDPACE’s standard operating procedures, pricing, and
financial information provided by MEDPACE or its Affiliates to SPONSOR during
the course of performance of the Services, and all information provided to
SPONSOR by or on behalf of MEDPACE that is designated as confidential in writing
or, if disclosed orally, is identified as confidential at the time of disclosure
and confirmed as such within fifteen days of such disclosure. SPONSOR shall not
disclose MEDPACE Confidential Information to any third party, or use MEDPACE
Confidential Information for any purpose other than for those set forth under
this Agreement or a Task Order, without the prior written consent of MEDPACE.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

10



--------------------------------------------------------------------------------

  8.2.1. SPONSOR shall ensure by binding written agreement or professional
obligations of confidentiality that its employees, agents, approved independent
contractors, and legal or financial advisors (“Sponsor Representatives”)
involved in the Services shall comply with the provisions of Article 8 of this
Agreement. SPONSOR shall disclose MEDPACE Confidential Information only to those
of its Sponsor Representatives who reasonably need to know MEDPACE Confidential
Information.

 

  8.2.2 SPONSOR shall exercise due care, but no less than a reasonable degree of
care, to prevent the unauthorized disclosure and use of Medpace Confidential
Information associated with the Services.

 

  8.3. This confidentiality and nondisclosure provision shall not apply to:

Information which was known by the receiving Party before the date hereof or
which is independently discovered, after the date hereof, without the aid,
application or use of the Confidential Information of the disclosing Party, as
evidenced by written records;

Information which is in the public domain on the date hereof or subsequently
becomes publicly available through no fault or action of the other Party; or

Information, which is disclosed to the Party by a third party, authorized to
disclose it.

 

  8.3.1. If the receiving Party is requested to disclose the Confidential
Information of the other Party or the substance of this Agreement in connection
with a legal or administrative proceeding or otherwise to comply with a
requirement under the law, the receiving Party will give the disclosing Party
prompt notice of such request so that the disclosing Party may seek an
appropriate protective order or other remedy, or waive compliance with the
relevant provisions of this Agreement. The disclosing Party must notify the
receiving Party within 10 days that it intends to take action in response to the
request for disclosure. If the disclosing Party seeks a protective order or
other

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11



--------------------------------------------------------------------------------

  remedy, the receiving Party, at the disclosing Party’s expense, will
reasonably cooperate with and assist the disclosing Party in such efforts.
Regardless of whether the disclosing Party intervenes, disclosures permitted
under this Section 8.3.1 shall not relieve the obligations of the receiving
Party to maintain confidentiality; however, the receiving Party may comply with
the terms of such process compelling disclosure.

9. RIGHTS IN PROPERTY

 

  9.1. All materials, documents, data, software and information of every kind
and description supplied to MEDPACE by or on behalf of SPONSOR or any of
SPONSOR’s clients or designees (the “SPONSOR Materials”) and all materials,
documents, data, software and information of every kind and description
including any inventions or other intellectual property prepared, developed,
generated or derived by MEDPACE as the result of Services performed by it under
this Agreement (the “SPONSOR Deliverables”) shall be and remain the exclusive
property of SPONSOR. For purposes of the copyright laws of the United States,
SPONSOR Deliverables will constitute “works made for hire,” except to the extent
such SPONSOR Deliverables cannot by law be “works made for hire.” SPONSOR shall
have the right to make whatever use it deems desirable of any SPONSOR
Deliverables. MEDPACE shall not, without the prior written consent of SPONSOR,
publish, disseminate, or otherwise disclose to any third party any SPONSOR
Deliverables (except such disclosure as may be required by law), or use SPONSOR
Deliverables for any purpose other than the performance of this Agreement.
MEDPACE agrees to assign and hereby assigns its rights in all SPONSOR
Deliverables to SPONSOR consistent with the obligations set forth in Article 10
below.

 

  9.2. SPONSOR acknowledges that all computer programs, software, applications,
databases, proposals and other documentation generally used by MEDPACE and not
directly related to, derived from or developed expressly for SPONSOR (“MEDPACE
Property”) are the exclusive and confidential property of MEDPACE or the third
parties from whom MEDPACE has secured the right of use. SPONSOR agrees that any
improvement, alteration or enhancement to the MEDPACE Property developed or
implemented during the course of any Services performed hereunder, without the
use of any SPONSOR Confidential Information (or derivatives thereof), shall be
the property of MEDPACE.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

12



--------------------------------------------------------------------------------

10. PATENT RIGHTS

 

  10.1. MEDPACE shall disclose promptly to SPONSOR any and all inventions,
discoveries and improvements conceived or made by MEDPACE while providing
Services to SPONSOR pursuant to the Agreement and agrees to assign all its
interest therein to SPONSOR or its nominee; whenever requested to do so by
SPONSOR. Both during and after the term of this Agreement, MEDPACE shall execute
any and all applications, assignments, or other instruments and give testimony
which SPONSOR shall deem necessary to apply for and obtain a patent in the
United States of America and/or other applicable jurisdiction or of any foreign
country or to protect otherwise SPONSOR’s interests, and take such other
measures as SPONSOR may reasonably request in order to perfect and enforce
SPONSOR’s rights in the SPONSOR Deliverables and SPONSOR shall compensate
MEDPACE for the time devoted to said activities and reimburse it for expenses
incurred. Upon SPONSOR’s reasonable written request to MEDPACE after MEDPACE,
its Affiliates or personnel have failed to execute and deliver attorney in fact
documents, MEDPACE will appoint SPONSOR its attorney-in-fact to execute and
deliver any such documents on behalf of MEDPACE, its Affiliates and personnel,
unless such appointment is unreasonable under the circumstances.

11. PUBLICITY

 

  11.1. MEDPACE shall not make any public announcements concerning this
Agreement or the subject matter hereof without the prior written consent of
SPONSOR.

 

  11.2 SPONSOR may not use MEDPACE’s name, logo or trademark in any
communication, release, notice or other publication without the express prior
written consent of MEDPACE except as may be required by law or regulation or as
may be required in any filing with a regulatory authority or listing agency.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

13



--------------------------------------------------------------------------------

12. SECURITY AND DISPOSITION OF STUDY FILES

 

  12.1. MEDPACE shall use commercially reasonable efforts, including, but not
limited to, periodic backup of computer files, to prevent the loss or alteration
of SPONSOR Deliverables, including but not limited to study data, Confidential
Information, documentation, and correspondence. MEDPACE shall in all respects
comply with any Food and Drug Administration regulations concerning the
maintenance, creation and storage of records, including electronic records. In
no event will MEDPACE destroy any SPONSOR Materials or SPONSOR Deliverables
without first notifying SPONSOR and providing SPONSOR an opportunity to have
them returned to SPONSOR or sent elsewhere at SPONSOR’s expense.

 

  12.2. At appropriate time points or at completion of Services under a Task
Order, MEDPACE shall transfer study materials, documents and correspondence to
SPONSOR. MEDPACE shall have the right to retain one copy of any study materials,
documentation, and correspondence necessary solely to meet regulatory or
MEDPACE’s own internal audit requirements, so long as it continues to maintain
the confidentiality requirements of Article 8.

13. SPONSOR OBLIGATIONS

 

  13.1. SPONSOR acknowledges that performance of the Services by MEDPACE will
require the co-operative involvement of both Parties, and SPONSOR hereby agrees
to provide such assistance as may be reasonably necessary to enable MEDPACE to
perform the Services.

14. INDEMNIFICATION

 

  14.1 Indemnification by SPONSOR

SPONSOR shall indemnify, defend and hold harmless MEDPACE from and against any
and all damages, losses, liabilities, costs or expenses, including reasonable
attorneys’ fees (collectively “Damages”), resulting or arising from any
third-party claims, demands, assessments, actions, suits, investigations or
proceedings (collectively “Claims”), relating to or arising from or in
connection with this Agreement or the Services under any Task Order (including
but not limited to any Damages arising from or in connection with

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

14



--------------------------------------------------------------------------------

any study, test, device, product or potential product to which this Agreement
relates), to the extent such Claims or Damages have not resulted from MEDPACE’s
negligence, willful misconduct, or breach of any applicable law, rule or
regulation, or a material breach of this Agreement or any Task Order by MEDPACE.

 

  14.2 Indemnification by MEDPACE

MEDPACE shall indemnify, defend and hold harmless SPONSOR from and against any
and all Damages resulting or arising from third-party Claims relating to or
arising from or in connection with this Agreement or the Services under any Task
Order to the extent that such Claims or Damages are determined to have resulted
from the negligence or willful misconduct of MEDPACE or a breach of any
applicable law, rule or regulation, or a material breach of this Agreement or
any Task Order by MEDPACE.

 

  14.3 Any Party providing indemnification under this Agreement shall have the
right to control the defense and settlement of any Claims or Damages. The
indemnified Party shall have the right to obtain separate legal counsel at its
own expense if it so chooses. The indemnifying Party shall not unreasonably
withhold consent for settlement and the indemnified Party shall reasonably
cooperate in the defense of any Claims or Damages and provide prompt notice to
the indemnifying Party of any Claims or Damages for which indemnification is
sought.

15. LIMITATION OF LIABILITY

 

  15.1. Notwithstanding the terms of Article 14 above, in no event shall SPONSOR
or MEDPACE be liable for any indirect, incidental, special, or consequential
damages or lost profits arising out of the provision of Services hereunder, even
if the breaching Party has been advised of the possibility of such damages.

16. INSPECTIONS AND AUDITS

 

  16.1. SPONSOR or its designee shall have the right, upon at least [***]
business days’ prior written notice to MEDPACE, to examine the standard
operating procedures, facilities, books, records, papers, files and
documentation,

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

15



--------------------------------------------------------------------------------

including computer files, data bases and records, at MEDPACE’s facilities and
the facilities of clinical investigators contracted by MEDPACE to determine the
adequacy of such records, to ensure the Services are being performed in
accordance with the approved Task Orders and applicable regulations and/or to
examine the financial records of MEDPACE as may be reasonably necessary to
verify out-of-pocket expenses incurred during the performance of the Services.
Such inspections and audits shall be conducted during normal business hours.

 

  16.2. MEDPACE shall provide reasonable assistance, including making available
members of its staff and providing access to all requested records, to
facilitate such inspections and audits.

 

  16.3. MEDPACE shall take all reasonable steps required by SPONSOR to cure any
deficiencies found in any audit, inspection or investigation.

 

  16.4. Unless otherwise required by applicable law or any Task Order, SPONSOR
will be solely responsible for all contacts and communications with any
regulatory authorities with respect to matters relating to any of the Services
under a Task Order. MEDPACE will follow all applicable regulatory guidelines and
will notify SPONSOR as soon as reasonably possible after MEDPACE receives any
contact or communication from any regulatory authority relating in any way to
the Services and will provide SPONSOR with copies of any such communication as
soon as reasonably possible from MEDPACE’s receipt of such communication.
MEDPACE will consult with SPONSOR regarding the response to any inquiry or
observation from any regulatory authority relating in any way to the Services
and will allow SPONSOR at its discretion to control and/or participate in any
further contacts or communications relating to the Services under the relevant
Task Order. MEDPACE will comply with all reasonable requests and comments by
SPONSOR with respect to all contacts and communications with any regulatory
authority relating in any way to the Services under the relevant Task Order.

17. DEBARMENT

 

  17.1. MEDPACE hereby represents, warrants, and certifies that neither it nor
any of its officers, directors, owners, principals or employees has been or will
be at any relevant time hereunder debarred under Section 306 of the Federal
Food, Drug and Cosmetic Act, 21 U.S.C. §335a(a) or (b), or similar local law. In
the event that any such party becomes debarred, MEDPACE shall notify SPONSOR in
writing immediately.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

16



--------------------------------------------------------------------------------

  17.2. MEDPACE hereby represents, warrants, and certifies that it has not and
shall not use in any capacity the services of any individual, corporation,
partnership, or association which has been debarred under Section 306 of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §335a(a) or (b), or similar local
law. In the event MEDPACE becomes aware of or receives notice of the debarment
of any individual, corporation, partnership, or association providing services
to MEDPACE, which relate to the Services being provided under this Agreement,
MEDPACE shall notify SPONSOR in writing immediately.

18. NON SOLICITATION

Neither Party and its Affiliates shall during the term of this Agreement and for
a period of twelve months following its termination, either directly or
indirectly, hire any employee of the other Party who has been directly and
substantially involved in rendering or receiving Services under this Agreement.
Notwithstanding the above, the following solicitations shall not be prohibited:
(a) any solicitation if, at the time of such solicitation, the individual is no
longer employed by the other Party as an employee or independent contractor;
(b) solicitations by independent contractors of either Party or their Affiliates
(as defined below), so long as they are not specifically directed by either
Party to solicit such individuals; (c) solicitations initiated through general
newspaper advertisements and other general circulation materials not directly
targeted at such individuals; and (d) solicitations of such individuals who have
first contacted either Party on their own initiative, directly or through third
party recruiters, regarding employment of engagement as an independent
contractor. The Parties agree that any breach of this provision would cause
irreparable harm and that in addition to any and all other available remedies
injunctive relief, without the necessity of a bond or other security, shall be
appropriate and available.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

17



--------------------------------------------------------------------------------

19. ENTIRE AGREEMENT

This Agreement contains the full understanding of the Parties with respect to
the subject matter hereof and supersedes all existing agreements and all other
oral, written or other communications between the Parties concerning the subject
matter hereof. This Agreement shall not be amended, modified or supplemented in
any way except in writing and signed by a duly authorized representative of
SPONSOR and MEDPACE.

20. GOVERNING LAW

This Agreement and the performance hereof shall be governed, interpreted and
construed in all respects by the laws of the State of New York without reference
to principles of conflicts of laws.

21. NO WAIVER

No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provisions, or
conditions, or of any other term, provision, or condition of this Agreement. Any
such waiver must be evidenced by an instrument in writing executed by an officer
authorized to execute waivers.

22. INDEPENDENT CONTRACTOR

In fulfilling its obligations pursuant to this Agreement, each Party shall be
acting as an independent contractor. Neither Party is granted any right or
authority to assume or to create any obligation or responsibility, expressed or
implied, on behalf of or in the name of the other Party.

23. FORCE MAJEURE

Neither Party shall be liable or deemed to be in default for any delay due to
causes beyond the reasonable control of the Party, such as: war, acts or threats
of terrorism, civil disorders, acts of God, or government action; provided, that
the affected Party promptly notifies the other of the cause and its effects on
the Services to be performed hereunder and when such effects are expected to
abate. Financial difficulty shall never be deemed a force majeure event.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

18



--------------------------------------------------------------------------------

24. SEVERABILITY

In the event any provision of this Agreement shall be determined to be void or
unenforceable, the remaining provisions shall remain in full force and effect.

25. ASSIGNMENT

 

  25.1 Except as set forth herein, neither Party shall assign this Agreement or
any Task Order except with the express prior written consent of the other Party
except that (i) a Party may assign this Agreement and/or any Task Order to any
Affiliate, provided that the assigning Party remains fully liable for all
liabilities and obligations under this Agreement and any such Task Order; and
(ii) a Party may assign this Agreement and/or any Task Order to a Successor.

 

  25.2 As used herein, “Affiliate” means in relation to a Party, any entity
controlling such Party, controlled by such Party, or under common control with
such Party; and “Successor” means any entity which acquires all or substantially
all business interests of a Party to which this Agreement relates, or any entity
into which a Party is merged.

26. SUBCONTRACTING

MEDPACE may subcontract any portion of the Services hereunder with the prior
written consent of SPONSOR to a subcontractor, provided that (a) MEDPACE
notifies SPONSOR in writing of the proposed subcontractor and identifies the
specific Services to be performed by such subcontractor, (b) subcontractor
performs those Services in a manner consistent with the terms, conditions and
obligations of this Agreement, and (c) MEDPACE remains liable for the
performance of any such subcontractor. MEDPACE may contract with a qualified
Affiliate to perform any portion of the Services hereunder without the prior
written consent of SPONSOR.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

19



--------------------------------------------------------------------------------

27. CONFLICTS BETWEEN AGREEMENTS

In the event that there is any conflict between the provisions of this Agreement
and any duly executed Task Order, this Agreement shall control, unless the Task
Order clearly states what provision in the Agreement is controlled by the Task
Order, and what provision of the Task Order replaces such provision in the
Agreement. In no event shall the provisions of any Task Order be applicable to
any other Task Order.

[SIGNATURE PAGE FOLLOWS.]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

MEDPACE, INC. Signature:   /s/ August Troendle

By:   August Troendle   (Print Name)

Title:   President

Date:   1/21/2010

 

ALNYLAM PHARMACEUTICALS, INC. Signature:   /s/ Barry Greene

By:   Barry Greene   (Print Name)

Title:   President and Chief Operating Officer

Date:   1/19/2010

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TASK ORDER

MEDPACE Task Order Number:                     

MEDPACE Project Number:                     

This Task Order, dated             , is between Medpace Inc. (“MEDPACE”), and
Alnylam Pharmaceuticals, Inc. (“SPONSOR”).

RECITALS:

WHEREAS, MEDPACE and SPONSOR have entered into that certain Master Services
Agreement dated as of January 15, 2010 (the “Master Services Agreement”); and

WHEREAS, pursuant to the Master Services Agreement, MEDPACE has agreed to
perform certain Services in accordance with Task Orders from time to time
entered into by the Parties and SPONSOR and MEDPACE now desire to enter into
such a Task Order; and

WHEREAS, MEDPACE and SPONSOR desire that MEDPACE provide certain services with
respect to             (the “Study”) for the study of the product
                    (“Study Product”) as set out in the Protocol Number:
                    , which is attached hereto as Appendix 1;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

  1. Scope of Work: MEDPACE shall perform the services described in the Scope of
Work, attached hereto as a part of Appendix 2, in accordance with the Project
Schedule, attached hereto as Appendix 3 and any other documents attached to and
specifically referenced in this Task Order (“Services”).

 

  2. Compensation: For performance of these Services, SPONSOR shall pay to
MEDPACE an amount equal to the Project Budget set forth as a part of Appendix 2,
which amount shall be payable pursuant to the Project Budget and the Payment
Schedule set forth in Appendix 4. The Project Budget is provided for cost
analysis purposes. It is agreed that all fees are fixed prices unless the
underlying assumptions (including trial duration, number of sites/patients,
services provided) change materially despite the best efforts of MEDPACE. All
such material changes shall be documented in a Change Order. After staff are
assigned, costs are incurred based upon allocation of staff capacity.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

22



--------------------------------------------------------------------------------

  3. Key Employees: The Key Employees assigned to perform the Services under
this Task Order are identified in Appendix 5.

 

  4. Transfer of Obligations: Sponsor Obligations transferred to MEDPACE by
SPONSOR (consistent with the regulations set forth in 21 C.F.R. Section 312,
Subpart D) are identified in Appendix 6.

 

  5. MSA. The provisions of this Task Order are hereby expressly incorporated by
reference into and made a part of the Master Services Agreement.

IN WITNESS WHEREOF, the Parties have hereunto signed this Task Order effective
as of the day and year first written above.

 

MEDPACE, INC. Signature:                                    
                         By:                                     
                                   

(Print Name)

Title:                                                                          
Date:                                                                          
ALNYLAM PHARMACEUTICALS, INC. Signature:                                    
                                 By:                                     
                                       

(Print Name)

Title:                                                                          

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

23



--------------------------------------------------------------------------------

Date:                                                              

List of Appendices:

Appendix 1: Protocol

Appendix 2: Scope of Work & Project Budget

Appendix 3: Project Schedule

Appendix 4: Payment Schedule

Appendix 5: Key Employees

Appendix 6: Transfer of Obligations

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

24



--------------------------------------------------------------------------------

AMENDMENT NO. 1 to MASTER SERVICES AGREEMENT

This Amendment No. 1 to MASTER SERVICES AGREEMENT (this “Amendment No. 1”),
effective as of January 15, 2013, is between Medpace, Inc., an Ohio corporation
having a principal address at 5375 Medpace Way, Cincinnati, OH 45227 (“MEDPACE”)
and Alnylam Pharmaceuticals, Inc., a Delaware corporation having a principal
address at 300 Third Street, Cambridge, MA 02142 (“SPONSOR”). MEDPACE and
SPONSOR are sometimes referred to herein individually as a “Party” and together
as the “Parties.”

RECITALS:

WHEREAS, SPONSOR is in the business of developing and obtaining regulatory
approval of the marketing and sale of pharmaceutical products and or biological
products, and or medical devices; and

WHEREAS, MEDPACE is engaged in the business of providing services related to the
design and execution of clinical development programs involving drugs,
biologics, and medical devices through engagement by its clients, the sponsors
of clinical development programs, to perform such services; and

WHEREAS, SPONSOR and MEDPACE are parties to a Master Services Agreement
effective January 15, 2010 (the “Agreement”) under which SPONSOR engages MEDPACE
from time to time to perform certain services in connection with certain
clinical trials (“Services”), all in accordance with and subject to the terms of
such Agreement; and

WHEREAS, SPONSOR and MEDPACE desire to amend the Agreement as described below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.

 

2. The term of the Agreement shall be extended for an additional three
(3) years, and will expire on the later of (a) January 15, 2016 or (b) the
completion of all Services under the last Task Order executed by the Parties
prior to January 15, 1016. The Agreement may be further extended by mutual
agreement of the Parties or earlier terminated in accordance with Section 6.2,
6.3 or 6.4.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Page 1 of 3



--------------------------------------------------------------------------------

3. The following provision shall be added to the Agreement as a new Section 3.2:

 

  3.2 It is agreed that all fees described in a Task Order are fixed prices
unless the underlying assumptions (including trial duration, number of
sites/patients, services provided) change. All such material changes shall be
documented in a Change Order as described above. Notwithstanding the foregoing,
MEDPACE agrees to use its best efforts to provide for inflation adjustments at
the outset when generating the Project Budget for a Task Order. Absent a
significant shift in the duration of a trial, fees set forth in a Task Order
shall not be modified for inflation. In the event of a material increase in the
duration of a trial, the amended Project Budget shall account for inflation with
respect to unbilled fees that specifically correspond to the increased trial
duration, but the fees due in respect of the originally agreed-upon trial
duration shall not be modified for inflation.

 

4. Upon execution, this Amendment No. 1 shall be made a part of the Agreement
and shall be incorporated therein by reference. Except as provided herein, all
other terms and conditions of the Agreement shall remain in full force and
effect.

[Signature page follows.]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
date first set forth above.

 

MEDPACE, INC. Signature:   /s/ John Wynne

By:   John Wynne   (Print Name)

Title:   Executive Director, Business Development Support

Date:   1/17/2013

 

ALNYLAM PHARMACEUTICALS, INC. Signature:   /s/ Michael P. Mason

By:   Michael P. Mason   (Print Name)

Title:   Vice President, Finance and Treasurer

Date:   1/22/2013

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Page 3 of 3



--------------------------------------------------------------------------------

AMENDED AND RESTATED TASK ORDER #10

MEDPACE Project Number: TTR204

This Amended and Restated Task Order #10 effective as of 2 July 2013, (“Full
Task Order #10”) is by and between Alnylam Pharmaceuticals, Inc., (“Sponsor”),
and Medpace, Inc., (“Medpace”).

WITNESSETH:

WHEREAS, Medpace and Sponsor have entered into that certain Master Services
Agreement dated 15 January 2010 (the “Master Services Agreement”); and

WHEREAS, pursuant to the Master Services Agreement, Medpace has agreed to
perform certain Services in accordance with Task Orders from time to time
entered into by the Parties; and

WHEREAS, On 2 July 2013, Sponsor and Medpace entered into a certain Task Order
#10 to the Master Services Agreement (“Task Order #10”) pursuant to which
Medpace agreed to provide certain services with respect to “A Phase 3
Multicenter, Multinational, Randomized, Double-blind, Placebo-controlled Study
to Evaluate the Efficacy and Safety of ALN-TTR02 in Transthyretin (TTR)-Mediated
Polyneuropathy (Familial Amyloidotic Polyneuropathy-FAP)” (the “Study”) as set
out in the protocol which is incorporated herein by reference;

WHEREAS, pursuant to Task Order #10, Sponsor and Medpace agreed they would enter
into the Full Task Order describing all of the Services to be performed by
Medpace for the Study and compensation to be paid by Sponsor to Medpace for the
performance of such Services;

WHEREAS, Sponsor and Medpace also determined that upon execution of such Full
Task Order, Task Order #10 would terminate and be superseded by the Full Task
Order #10;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

  1. Scope of Work: Medpace shall perform the services described in the Scope of
Work, attached hereto as part of Appendix 1, in accordance with the Project
Schedule, attached hereto as Appendix 3 and any other documents attached to and
specifically referenced in this Task Order (“Services”).

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

1



--------------------------------------------------------------------------------

  2. Compensation: For performance of these Services, Sponsor shall pay to
Medpace an amount equal to the Project Budget set forth as part of Appendix 2,
which amount shall be payable pursuant to the Payment Schedule set forth in
Appendix 4. The Project Budget is provided for cost analysis purposes. It is
agreed that all fees are fixed prices unless the underlying assumptions
(including trial duration, number of sites/patients, services provided) change
materially despite the best efforts of Medpace. All such material changes shall
be documented in a Change Order. After staff are assigned, costs are incurred
based upon allocation of staff capacity.

 

  3. [***]

 

  4. [***]

 

  5. Transfer of Obligations: Sponsor obligations transferred to Medpace by
SPONSOR (consistent with the regulations set forth in 21 C.F.R. Section 312,
Subpart D) are identified in Appendix 7.

 

  6.     

 

  7. MSA: The provisions of the Master Services Agreement are hereby expressly
incorporated by reference into and made a part of this Task Order. Capitalized
terms used but not defined in this Task Order shall have the meanings ascribed
to them in the Master Services Agreement.

IN WITNESS WHEREOF, the Parties have hereunto signed this Task Order effective
as of the day and year first written above.

 

MEDPACE, INC. Signature:   /s/ John Wynne             By:   John
Wynne               (Print Name) Title:  
Executive Director, Business Development Support

 

ALNYLAM PHARMACEUTICALS, INC. Signature:   /s/ John Maraganore             By:  
John Maraganore              

(Print Name)

Title:  

Chief Executive Officer            

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

2



--------------------------------------------------------------------------------

List of Appendices:

Appendix 1: Scope of Work

Appendix 2: Project Budget

Appendix 3: Project Schedule

Appendix 4: Payment Schedule

Appendix 5: [***]

Appendix 6: [***]

Appendix 7: Transfer of Obligations

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

PROJECT SPECIFICATIONS

 

ITEM    DESCRIPTION [***]    [***] [***]    [***] [***]    [***]

[***]

   [***]

[***]

   [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]   
[***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***]
[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]
   [***] [***]    [***] [***]    [***] [***]    [***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

ROLES AND RESPONSIBILITIES

Project Start-Up

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION X         

[***]

      X      

[***]

   X         

[***]

      X      

[***]

  

[***]

X         

[***]

      X      

[***]

  

[***]

X         

[***]

      X      

[***]

      X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

X         

[***]

   X    X      

[***]

  

[***]

X         

[***]

  

[***]

X    X      

[***]

  

[***]

   X      

[***]

  

[***]

X         

[***]

      X      

[***]

  

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X       [***]   

[***]

   X       [***]   

[***]

   X       [***]    [***]    X       [***]    [***]    X       [***]    [***]   
X       [***]    [***]    X       [***]    [***]    X       [***]    [***]    X
      [***]    [***]    X       [***]   

[***]

Clinical Operations

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X      

[***]

  

[***]

      X   

[***]

      X      

[***]

  

[***]

   X      

[***]

  

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION X         

[***]

   X         

[***]

   X         

[***]

      X      

[***]

  

[***]

X    X      

[***]

  

[***]

   X      

[***]

  

[***]

X         

[***]

   X         

[***]

      X      

[***]

  

Clinical Monitoring

 

SPONSOR    MEDPACE    N/A    ITEM         X      

[***]

   [***]    X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

   [***]    X      

[***]

   [***]    X      

[***]

  

[***]

Clinical Safety

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X       [***]    [***]    X      

[***]

  

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

      X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

   X    X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

   [***]    X      

[***]

      X      

[***]

   [***]    X      

[***]

   X         

[***]

      X       [***]    [***]    X       [***]    [***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X       [***]    [***]    X
      [***]    [***] X    X       [***]    [***]    X       [***]    [***]    X
      [***]    [***]

Quality Assurance

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

   [***]    X      

[***]

  

[***]

ClinTrak IVR/IWR System

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X      

[***]

  

Data Management

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X      

[***]

   [***]    X      

[***]

  

[***]

   X      

[***]

  

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 1 – Scope of Work

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

SPONSOR    MEDPACE    N/A    ITEM    DESCRIPTION    X      

[***]

  

[***]

   X      

[***]

      X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

   X      

[***]

  

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 2 – Project Budget

Alnylam Pharmaceuticals Inc.

TTR204

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 3 pages were omitted.

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 3 – Project Schedule

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

Appendix 3: Project Schedule

 

Milestone    Approximate Date  

Medpace Begins Work

     2-JUL-2013   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

[***]

     [***]   

Medpace Ends Work

     ~ April 2017   

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 4 – Payment Schedule

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted.

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 4 – Payment Schedule

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

PASS THROUGH AND ESCROW COSTS

Any sums quoted with respect to pass-through costs and escrow costs are
provisional, pending discussion with third parties and are not necessarily
exhaustive. While Medpace will endeavor to negotiate favorable rates for
pass-through costs and pre-funded expenses, final costs may be dependent upon
factors that are outside the control of Medpace. Payments made to third parties
are not subject to mark-up charges.

Pass-through costs may include, but are not limited to, project-specific
printing, shipping, copying and binding costs, telecommunication and data costs,
travel costs, including subsistence and accommodation costs in compliance with
the Medpace travel policy, literature search and article retrieval costs,
translation costs, EC/regulatory fees, and pharmacy fees. Costs associated with,
project-specific printing, copying and binding are as detailed in the table
below.

 

ITEM    COST*    DESCRIPTION

b/w print, 20-24 lb.

   0.15    total sheets, includes all impressions, sizes, or cuts color print,
20-24 lb.    0.20    total sheets, includes all impressions, sizes, or cuts b/w
print, 28-60 lb.    0.20    total sheets, includes all impressions, sizes, or
cuts

color print, 28-60 lb.

   0.25    total sheets, includes all impressions, sizes, or cuts

b/w waterproof

   1.05    total sheets, includes all impressions, sizes, or cuts

color waterproof

   1.10    total sheets, includes all impressions, sizes, or cuts

tabs 5-bank

   3.00   

laminating pouches

   0.95+    Plus cost of color or b/w print

card/cover stock

   0.30    color only

folder

   0.50    2-pocket, usually includes label

binder 1”

   8.00    includes front cover and spine

binder 1.5”

   10.00    includes front cover and spine

binder 3”

   15.00    includes front cover and spine

plastic coil binding 1/4”

   0.75   

plastic coil binding 3/8”

   1.10   

plastic coil binding 1/2”

   1.50   

plastic coil binding 1”

   3.00   

CDs

   0.28    per CD

CD labels

   0.18    per label

 

* Currency is Euros for Europe, Israel, and South Africa; US dollars for
remaining regions. Costs are subject to change based on fluctuations in supplier
prices.

Medpace will pass-through mobile communication and data charges up to $25 per
travel day. This will include a standard daily rate and other internet charges
(e.g. hotel, airline).

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 4 – Payment Schedule

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

 

ITEM    COST    DESCRIPTION

Mobile communication and data standard daily rate

   $10/8€*    cost per day while CRA is traveling

Other internet charges by use (receipt required)

   Up to $15   

 

* Currency is Euros for Europe, Israel, and South Africa; US dollars for
remaining regions

Escrow Costs

Escrow costs may include, but are not limited to, Investigator Meeting planner
fees, Investigator fees, drug packaging and labeling, EDC vendor fees, Japanese
subcontractor fees, and laboratory fees. Investigator fees are an estimate
generated on Medpace’s initial feasibility and prior experience in this
therapeutic area. The investigator fee amount is subject to changes of +/- 20%
of the total amount after completion of a full feasibility and final site
selection. The laboratory fee amount is subject to change after finalization of
the laboratory services agreement.

Additional Costs

This is a fixed-price task order for direct fees, based upon the project
specifications and assumptions detailed herein. The project budget is provided
for cost analysis purposes.

All direct fees are fixed costs unless the underlying assumptions change,
including but not limited to, trial duration, number of investigative sites,
number of patients, and services provided by Medpace. All such changes shall be
documented in a contract amendment. After staff are assigned, costs are incurred
based upon allocation of staff capacity.

Inflation

The fees stipulated in the fee estimate include inflation for the duration of
the study as specified in this task order. Any significant shift in timelines
will require a revision to the fees.

Currency and Exchange Rate

The currency of the task order is United States Dollars (USD). Medpace will
invoice Sponsor for Investigator payments paid in a currency other than USD
based on the prevailing exchange rate between the USD and the corresponding
currency at the time the Investigator payment was made. The direct fees detailed
in this task order were calculated using the exchange rates contained in the
table below. Exchange rates are monitored quarterly. In cases of exchange rate
fluctuations exceeding ±2%, direct fees for the International Currency services
will be adjusted accordingly.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 4 – Payment Schedule

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

[***]

Applicable Taxes

All direct fees, pass-through costs, and escrow costs are quoted excluding any
applicable taxes, which include but are not limited to Value Added Tax (VAT),
Harmonized Sales Tax (HST), Goods and Services Tax (GST), which may be payable
to Medpace by Sponsor.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 5 – [***]

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

Confidential Materials omitted and filed separately with the Securities and
Exchanges Commission. A total of 1 page was omitted.

 

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Medpace Task Order #10 – Appendix 6 – [***]

Alnylam Pharmaceuticals, Inc.

TTR204

   THE ADVANTAGE OF FOCUS

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted.

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.



--------------------------------------------------------------------------------

Transfer of Obligations Form

Directions: Complete a form for each clinical study where Sponsor obligations
have been transferred in accordance with 21 CFR Part 312, Subpart D
(Responsibilities of Sponsors). Forward the completed form to Sponsor’s
Regulatory Affairs Department for submission to the applicable regulatory
agencies.

 

Drug:    ALN-TTR02    Study ID:    ALN-TTR02-004 Study Title:    A Phase 3
Multicenter, Multinational, Randomized, Double-blind, Placebo-controlled Study
to Evaluate the Efficacy and Safety of ALN-TTR02 in Transthyretin (TTR)-Mediated
Polyneuropathy (Familial Amyloidotic Polyneuropathy-FAP) CRO Name:    Medpace,
Inc. CRO Address:    5375 Medpace Way, Cincinnati, Ohio 45227

 

   

OBLIGATIONS TRANSFERRED TO MEDPACE: x THE APPROPRIATE BOX(ES).

    

 

¨ All obligations in 21 CFR 312, Subpart D (Responsibilities of Sponsors) have
been transferred to Medpace.

x The following obligations have been transferred to Medpace:

 

Sec. 312.32: IND Safety Reports

x Promptly review safety information.

x Notify all participating investigators in a written safety report of any AE
associated with the drug that is both serious and unexpected.

¨ Notify the FDA in a written IND safety report of any AE associated with the
drug that is both serious and unexpected.

Sec. 312.53: Selecting investigators and monitors

x (a) Select qualified investigators

¨ (b) Control investigational drug shipment

x (c) Obtain information from investigators

  x (1) Signed Form FDA-1572

  x (2) CV or other qualification statement

  x (3) Clinical protocol outline

  x (4) Financial disclosure information

x (d) Select qualified monitors

Sec. 312.54: Emergency research

¨ (a) Monitor the progress of all studies involving an exception from informed
consent.

¨ (b) Monitor such studies to identify when an IRB determines that it can’t
approve the research.

Sec. 312.55: Informing investigators

x (a) Provide sites with the current Inv. Brochure.

x (b) Inform investigators of new observations on the drug, particularly with
respect to AEs and safe use.

Sec. 312.56: Review of ongoing investigations

¨ (a) Monitor the progress of all IND studies.

¨ (b) Secure compliance from noncompliant investigators or discontinue drug
shipments and end the investigator’s participation in the study.

¨ (c) Review and evaluate the safety and efficacy results as it is obtained from
the investigator.

Sec. 312.56: Review of ongoing investigations (cont’d)

¨ (d) Discontinue use of the investigational drug if it is determined to present
an unreasonable and significant risk to subjects, notify all IRBs and
investigators, and assure the return or alternate disposition of the drug from
the investigators.

Sec. 312.57: Record keeping and record retention

¨ (a) Maintain adequate records showing investigational drug receipt, shipment,
or other disposition.

¨ (b) Maintain complete and accurate records showing any financial interests of
the investigator subject to 21 CFR 54

¨ (c) Retain the records and reports required by the regulations for 2 years
after the marketing application is approved, or if not approved, until 2 years
after investigational drug shipment is discontinued and FDA has been notified.

¨ (d) Retain reserve samples of any test article and reference standard
identified and used in bioequivalence or bioavailability studies.

Sec. 312.58: Inspection of sponsor’s records and reports

¨ (a) Permit FDA personnel to have access to and copy and verify any records and
reports related to the clinical investigation.

¨ (b) Permit DEA personnel to have access to and copy records related to the
shipment, delivery, receipt and disposition of any investigational controlled
substance. Assure adequate storage precautions are taken for investigational new
drug substances listed in any schedule of the Controlled Substances Act.

Sec. 312.59: Disposition of unused supply of investigational drug

¨ Assure the return (or alternate disposition) of all unused supplies of the
investigational drug from each discontinued/terminated investigator; maintain
written records of any disposition of the investigational drug.

Other

x Please describe any other applicable transfers below:

ICH E6 5.5.1 Data Management

 

  

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.